Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated February 4, 2010 (including amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Alloy, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 4, 2010 SIMCOE PARTNERS, L.P. By: Simcoe Management Company, LLC, its general partner By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Manager SIMCOE OPPORTUNITY PARTNERS, L.P. By: Simcoe Management Company, LLC, its general partner By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Manager SIMCOE SERVICE COMPANY, LLC By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Manager SIMCOE MANAGEMENT COMPANY, LLC By: /s/ Jeffrey Jacobowitz Name: Jeffrey Jacobowitz Title: Manager /s/ Jeffrey Jacobowitz JEFFREY JACOBOWITZ
